PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                             No. 02-4875
JAMAL A. ABUAGLA,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
               Claude M. Hilton, Chief District Judge.
                            (CR-02-268)

                        Argued: June 5, 2003

                        Decided: July 9, 2003

Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by published opinion. Judge Williams wrote the opinion, in
which Judge Niemeyer and Judge Traxler joined.


                             COUNSEL

ARGUED: Larry Lynn Lewis, LAW OFFICE OF J. W. NESARI,
L.L.C., Herndon, Virginia, for Appellant. Gordon Dean Kromberg,
Assistant United States Attorney, Alexandria, Virginia, for Appellee.
ON BRIEF: Paul J. McNulty, United States Attorney, Brian D. Mil-
ler, Assistant United States Attorney, Alexandria, Virginia, for Appel-
lee.
2                     UNITED STATES v. ABUAGLA
                              OPINION

WILLIAMS, Circuit Judge:

   Jamal A. Abuagla appeals from his conviction for violation of 18
U.S.C.A. § 1015(a) (West 2000). On September 7, 1988, Abuagla
was arrested for possession of a concealed firearm and spent 24 hours
in jail. On August 13, 1990, the criminal charges for possession of a
concealed firearm were dropped because Abuagla participated in a
pre-trial intervention program. On November 11, 1995, Abuagla sub-
mitted an application for naturalization in which he answered "no" to
the question of whether he had ever been arrested for breaking or vio-
lating any law, excluding traffic regulations. At the time that he
answered the question, Abuagla, of course, knew that he had been
arrested in 1988. The Government concedes that this false statement
was not material. The sole issue on appeal is whether materiality is
an element of the crime of knowingly making a false statement under
oath in a naturalization proceeding under § 1015(a). Concluding that
materiality is not an element, we affirm the district court.

   We review questions of statutory interpretation de novo, Holland
v. Pardee Coal Co., 269 F.3d 424, 430 (4th Cir. 2001), "begin[ning]
with the language of the statute." Barnhart v. Sigmon Coal Co., 534
U.S. 438, 450 (2002). We must first "determine whether the language
at issue has a plain and unambiguous meaning with regard to the par-
ticular dispute in the case." Id. (quoting Robinson v. Shell Oil Co.,
519 U.S. 337, 340 (1997)). Our "inquiry must cease if the statutory
language is unambiguous and ‘the statutory scheme is coherent and
consistent.’" Robinson, 519 U.S. at 340 (quoting United States v. Ron
Pair Enters., Inc., 489 U.S. 235, 240 (1989)).

   Section 1015(a) makes it a crime to "knowingly make[] any false
statement under oath, in any case, proceeding, or matter relating to,
or under, or by virtue of any law of the United States relating to natu-
ralization, citizenship, or registry of aliens." 18 U.S.C.A. § 1015(a).
"Nowhere does it further say that a material fact must be the subject
of the false statement or so much as mention materiality." United
States v. Wells, 519 U.S. 482, 490 (1997) (interpreting 18 U.S.C.A.
§ 1014, which prohibits "knowingly mak[ing] any false statement" in
a loan application to a federally insured bank, and holding that materi-
                     UNITED STATES v. ABUAGLA                       3
ality is not an element of § 1014). Moreover, none of the terms used
in § 1015 have a common law meaning that includes a requirement
of materiality. See id. at 490-91 (holding that the term "false state-
ment" does not have any common law implication of materiality).
Because the statutory language is clear, our inquiry is finished.
Accordingly, we affirm Abuagla’s conviction for violation of
§ 1015(a).

                                                         AFFIRMED